internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-105356-02 date december legend parent spouse child a child b child c trust child a_trust child b_trust child c trust corporate trustee date date date court first order second order state statute dear this is in response to the date letter and subsequent correspondence requesting a ruling regarding the generation-skipping_transfer_tax gstt consequences of a judicial construction of trust facts the facts submitted and representations made are as follows parent and spouse both died before date parent had three children child a child b and child c each of whom survived spouse parent created trust an irrevocable_trust on date before date and designated corporate trustee as trustee plr-105356-02 under article i paragraph a of trust the corpus is to be held for the benefit of spouse during her life under article i paragraph b on spouse’s death trust is to be divided into equal shares one such share to be held for the benefit of each child of parent then living pursuant to this directive on spouse’s death the trustee established child a_trust child b_trust and child c trust it is represented that no additions actual or constructive were made to trust or to child a_trust child b_trust or child c trust after date under article i paragraph d the trustee is to distribute to the child for whom the trust was established so much of the income of the fund created for that child’s benefit as the trustee in its discretion deems reasonably necessary for the support and education of the child the remaining income is to be added to principal under article i paragraphs e and f the trustee may in its discretion distribute to a child one-half of the principal of a fund created for that child’s benefit when he or she attains age and entire remaining principal when he or she attains age if a child dies before all of the fund held for him or her has been distributed the child may appoint the fund by will to such of his or her lawful descendants in such proportions and subject_to such trusts and conditions as the child directs to the extent a child fails to exercise his or her testamentary_power_of_appointment the fund held for him or her is to be distributed equally per stirpes to his or her then living lawful descendants however if the child is a son of parent and the child leaves a spouse but no lawful descendant then living the trustee is to distribute the income of the fund to the spouse until her death or remarriage whereupon the trustee is to distribute the fund equally among parents’ descendants if any part of the principal of a fund becomes distributable to one who has not attained age the trustee is to hold that portion in trust for that person until he or she attains age under article i paragraph m the trustee has the full power and authority to determine whether and in what proportions any receipts or disbursements are to be credited or charged to or apportioned between trust principal and income under applicable local law governing the ascertainment of income and principal and the apportionment of receipts and expenses a_trust is to be administered with due regard to the respective interests of income beneficiaries and remaindermen a_trust is so administered with respect to the allocation of receipts and expenses if a receipt is credited or an expense is charged to income or principal or partly to each in accordance with the terms of the instrument state statute corporate trustee is now the trustee of the trusts on date in response to the trustee’s request for instructions relating to its authority to manage and invest the trust assets court issued first order authorizing the trustee to invest the assets on a joint or pooled basis and retain professional investment managers having expertise plr-105356-02 in managing the type of investments appropriate to meet the investment objectives of a_trust or joint investment fund if the trustee deems it appropriate in accordance with the exercise of its fiduciary responsibility the trustee subsequently petitioned court for instructions concerning the power to allocate expenses and receipts under article i paragraph m on date court issued second order concluding that pursuant to the express language of trust the trustee has the power and authority in the exercise of its fiduciary responsibilities to credit realized capital_gains to income and to charge income expenses to principal requested ruling you have asked us to rule that the exercise of the trustee’s discretion to allocate capital_gain receipts to income and to charge certain income expenses to principal pursuant to second order does not adversely affect the trusts’ status as exempt from the generation-skipping_transfer_tax discussion sec_2601 imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by section b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are plr-105356-02 applicable only for purposes of determining whether an exempt trust retains its exempt status for generation- skipping transfer_tax purposes sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument will not cause an exempt trust to be subject_to the provisions of chapter if - the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust under the terms of which trust income is payable to grantor’s child a for life and upon a’s death the remainder is to pass to a’s issue per stirpes under applicable state law unless the governing instrument provides otherwise capital_gain is allocated to principal in the trust is modified to allow the trustee to allocate capital_gain to income the modification does not shift any beneficial_interest in the trust to a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in this case the modification can only have the effect of increasing the amount distributable to a and decreasing the amount distributable to a’s issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not cause the trust to be subject_to the provisions of chapter in the instant case trust and child a_trust child b_trust and child c trust were irrevocable on date and no additions actual or constructive have been made to trust or child a_trust child b_trust or child c trust after that date the judicial construction of article i paragraph m that the trustee is authorized under the provision to allocate capital_gain receipts to income and charge certain income expenses to corpus is consistent with the language of the provision and applicable state law plr-105356-02 accordingly based on the facts submitted and the representations made we rule that the entry of the second order authorizing the trustee to allocate capital_gain receipts to income and charge certain income expenses to corpus and the trustee’s exercise of discretion in accordance with the court order will not adversely affect the status of child a_trust child b_trust and child c trust as exempt from generation- skipping transfer_tax sec_26_2601-1 see also sec_26_2601-1 example except as specifically ruled herein we express no opinion on the federal tax consequences of the modification under the cited provisions or under any other provisions of the code specifically we express no opinion on the federal income and gift_tax consequences of the modification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours enclosure copy for sec_6110 purposes george l masnik chief branch office of associate chief_counsel passthroughs and special industries
